 



Exhibit 10.6



(NEUTRON LOGO) [c71341c7134101.gif]   3500 de Maisonneuve West
Suite 1650
2 Place Alexis Nihon
Montreal, Quebec
H3Z 3C1 CANADA
Office: (514) 871-2222
Fax: (514) 871-8561

 
 
October 17, 2007
Mr. Rory Olson
8 Radisson
Dollard des Ormeaux, Quebec
H9A 3K6
Dear Sir:
We hereby confirm that the Employment Agreement dated June 26, 2006 between
yourself and Neutron Enterprises, Inc. is amended, effective October 1, 2007,
such that you will receive from Neutron Enterprises Inc. and/or any of its
subsidiaries, in addition to any other remuneration and entitlement payable to
you pursuant to the said agreement, an annual salary in the amount of THREE
HUNDRED THOUSAND DOLLARS ($300,000.00 CDN), payable on a semi-monthly basis,
from which shall be deducted all appropriate deductions at source.
Please confirm your agreement by returning to us a signed duplicate copy of this
letter.
Yours very truly,
 
NEUTRON ENTERPRISES, INC.
 

PER:   /s/ Mitchell
Rosen                                                            

 
I hereby agree to the foregoing.
 
/s/ Rory Olson
 
RORY OLSON
 
3500 de Maisonneuve West • Suite 1650 • 2 Place Alexis Nihon • Montréal, Québec
CANADA • H3Z 3C1
Office (514) 871-2222 • Fax (514) 871-8561

 

